UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        :
 MARISOL MEJIA,                                         :
                                                        :           17cv5402
                        Plaintiff,                      :
                                                        :           ORDER
                -against-                               :
                                                        :
 KENDRICK STOVALL, et al.,                              :
                                                        :
                        Defendant.                      :
                                                        :

WILLIAM H. PAULEY III, Senior United States District Judge:

               It having been reported to this Court that this action has been or will be settled

(ECF No. 35), this action is discontinued without costs to any party, and without prejudice to

reopening this action if such an application is made within thirty (30) days of this Order.

               The Clerk of Court is directed to terminate all pending motions and mark this case

as closed.

Dated: March 31, 2020
       New York, New York
